Citation Nr: 0833762	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-21 087	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement for the purchase of a desktop 
computer for vocational rehabilitation and education (VR&E) 
training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The RO reported that veteran served on active duty from June 
13, 1995, to August 17, 1995, from June 18, 1996, to August 
29, 1996, and from June 5, 2002, to January 29, 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Vocational 
Rehabilitation and Counseling Service (VR&C) of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  After the decision was entered 
jurisdiction was transferred to the Des Moines, Iowa RO.  

The Board notes that the issues of entitlement to an initial 
rating in excess of 30 percent for depression and an initial 
rating in excess of 10 percent for acne will be addressed in 
a separate decision.  It is the Board's policy to address all 
issues over which it has jurisdiction in a single document.  
However, there is an exception to this policy where as here 
there are issues of education/vocational rehabilitation and 
training.  Such issues come under the general exception for 
issues dependent on completely different law and facts.  The 
exception is specific, instructing that such issues should 
always be the subject of a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in September 2005, the veteran was advised of 
the denial of her request for a home computer.  She was also 
provided notice of her appellate rights, including her right 
to have a personal hearing before a regional office personnel 
or a member of the Board.  In a notice of disagreement dated 
in October 2005, she requested a personal hearing in regard 
to this claim.

Thereafter, an informal meeting was held between the VR & E 
Officer, the veteran, and her representative on December 8, 
2005.  This meeting was referenced in the February 2006 
supplemental statement of the case (SSOC), in the 
representative's statement dated in July 2006, and in an 
August 2006 counseling record prepared by the veteran's 
vocational rehabilitation counselor.  The record does not 
contain a copy of a memorandum summarizing the results of 
said meeting.  

The veteran's representative argued in the July 2006 
statement that the December 8, 2005, meeting provided the 
veteran an inadequate opportunity to discuss her need for a 
home computer and he indicated that the meeting was not 
recorded because the VR & E Officer stated that the meeting 
was informal and he was unsure of how to conduct a formal 
hearing.  

In an August 2006 counseling record the veteran's vocational 
rehabilitation counselor indicated that the veteran was 
provided with an opportunity to discuss her need for a 
personal computer during an informal meeting on December 8, 
2005.  The vocational rehabilitation counseling notes dated 
December 8, 2005, indicated that a meeting had occurred 
between the veteran, the VR & E Officer, and the veteran's 
representative on that date.  However, the only note which 
followed on the same date did not reference the issue on 
appeal.  

In this case, the veteran clearly requested the opportunity 
to testify at a formal hearing.  Instead, an informal hearing 
was held and no record was made.  It appears from the 
statement of the accredited representative that the informal 
meeting did not satisfy her request for a formal hearing.  
Consequently, this case must be remanded to provide her with 
the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should also contact the 
veteran and clarify whether she 
desires her formal hearing to be 
before RO personnel or a member of 
the Board.  If she desires a hearing 
before a member of the Board, she 
should be asked to specify whether 
she wishes that hearing to be 
conducted in person or by way of 
videoconference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

